MORRISON, Presiding Judge.
The offense is transportation of whiskey in a dry area; the punishment, six months in jail and a fine of $200.00.
Inspector Smith of the Texas Liquor Control Board testified that he was riding along a street in the city of Lubbock in company with other officers on the day in question and observed the appellant walking from an automobile toward the front door of his home carrying some packages which resembled “lugs” (the manner of packing whiskey in a dry area), that the officer’s automobile was brought to a halt, and that he went through a neighbor’s yard and saw the appellant run out his back gate and down an alley to a trash barrel where he deposited the packages he was carrying. Smith stated that he retrieved the packages and found that one contained three 4/5ths quarts and the other six pints of whiskey.
Inspector Truly corroborated a portion of Smith testimony.
The appellant did not testify or offer any evidence in his behalf.
It is appellant’s contention that the evidence is insufficient because the transporting was done upon his own premises. With this contention, we cannot agree. Smith testified that after the appellant went out his back gate he “made a left turn down the alley and about the corner of his property there, he has trash barrels . . . the trash barrel was really in the alley next to the back yard fence.”
The cases cited by the appellant have no application to the facts before us here.
The judgment of the trial court is affirmed.